DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nomugi Tomoyori on 7/27/2022.

The application has been amended as follows: rewrite claims 3 and 5 in independent form and cancel claims 1 and 2; and add dependent claims that are equivalent to claims 7-11, but depend from independent claim 5 (add claims 15-19).

1.  (Canceled)  

2.  (Canceled)  

3.  (Currently Amended)  A printer comprising: 
	an ink tank;
	a print head performing printing by using ink in the ink tank;
	a light source irradiating an inside of the ink tank with light;
	a sensor detecting light incident from the ink tank during a period in which the light source emits light;
	a processing section detecting an amount of ink in the ink tank based on an output of the sensor; and
	a transmission plate provided between the light source and the sensor, and the first ink tank wall and facing the light source and the sensor, wherein
	the ink tank includes a first ink tank wall facing the light source and the sensor, a second ink tank wall opposite to the first ink tank wall, and a background plate provided between the first ink tank wall and the second ink tank wall and facing the light source and the sensor,
	Pi > Ti, where Pi is a transmittance of the first ink tank wall and Ti is a transmittance of the ink, and
	Gi [Symbol font/0xB3] Pi > Ti, where Gi is a transmittance of the transmission plate.

4.  (Currently Amended)  The printer according to claim 3 
	a distance between the first ink tank wall and the background plate is a distance at which an output of the sensor when the light from the light source passes through the ink, is reflected by the background plate, and is incident on the sensor becomes equal to or less than half an output of the sensor when the light does not pass through the ink.

5.  (Currently Amended)  A printer comprising: 
	an ink tank;
	a print head performing printing by using ink in the ink tank;
	a light source irradiating an inside of the ink tank with light;
	a sensor detecting light incident from the ink tank during a period in which the light source emits light; and
	a processing section detecting an amount of ink in the ink tank based on an output of the sensor, wherein
	the ink tank includes a first ink tank wall facing the light source and the sensor, a second ink tank wall opposite to the first ink tank wall, and a background plate provided between the first ink tank wall and the second ink tank wall and facing the light source and the sensor,
	Pi > Ti, where Pi is a transmittance of the first ink tank wall and Ti is a transmittance of the ink, and
	Ti2 < (VT2 / VT1), where VT1 is a threshold for determining that there is no ink by the processing section, and VT2 is a threshold for determining that there is ink by the processing section in processing of detecting the amount of ink, VT2 being a number that satisfies VT2 < VT1.

7.  (Currently Amended)  The printer according to claim 3 
	a surface of the background plate facing the sensor is white.

8.  (Currently Amended)  The printer according to claim 3 
	the background plate is made of a white resin.

9.  (Currently Amended)  The printer according to claim 3 
	when a direction orthogonal to a direction in which the background plate is viewed from the sensor and a vertical direction is defined as a left and right direction of the background plate, in at least one of a left side and a right side in the left and right direction, a front chamber on a first ink tank wall side of the background plate in the ink tank and a rear chamber on a second ink tank wall side of the background plate in the ink tank communicate with each other.

11.  (Currently Amended)  The printer according to claim 3 
	a lower end of the background plate is in contact with a lower wall of the ink tank.

12.  (Currently Amended)  The printer according to claim 3 
	the sensor includes
		a photoelectric conversion device, and
		an analog front end circuit coupled to the photoelectric conversion device.

15.  (New)  The printer according to claim 5, wherein
	a surface of the background plate facing the sensor is white.

16.  (New)  The printer according to claim 5, wherein
	the background plate is made of a white resin.

17.  (New)  The printer according to claim 5, wherein
	when a direction orthogonal to a direction in which the background plate is viewed from the sensor and a vertical direction is defined as a left and right direction of the background plate, in at least one of a left side and a right side in the left and right direction, a front chamber on a first ink tank wall side of the background plate in the ink tank and a rear chamber on a second ink tank wall side of the background plate in the ink tank communicate with each other.

18.  (New)  The printer according to claim 17, wherein
	the first ink tank wall has a higher transmittance than that of a wall surface on the left side and a wall surface on the right side of the ink tank.

19.  (New)  The printer according to claim 5, wherein
	a lower end of the background plate is in contact with a lower wall of the ink tank.

Allowable Subject Matter
Claims 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 3 is the inclusion of “a transmission plate provided between the light source and the sensor, and the first ink tank wall and facing the light source and the sensor” and “Gi [Symbol font/0xB3] Pi > Ti, where Gi is a transmittance of the transmission plate.”  The foregoing limitation(s), when combined with the other limitations of claim 3, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 4 and 7-14, for the same reason as discussed above for parent independent claim 3, dependent claims 4 and 7-14 also contain(s) allowable subject matter.
The reason for allowance of claim 5 is the inclusion of “Ti2 < (VT2 / VT1), where VT1 is a threshold for determining that there is no ink by the processing section, and VT2 is a threshold for determining that there is ink by the processing section in processing of detecting the amount of ink, VT2 being a number that satisfies VT2 < VT1”.  The foregoing limitation(s), when combined with the other limitations of claim 5, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 6 and 15-19, for the same reason as discussed above for parent independent claim 5, dependent claims 6 and 15-19 also contain(s) allowable subject matter.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Hansburg (US 6,390,590 B1)
See fig. 3,5, col 3, line 59 through col 5, line 5 and col 5, line 23 through col 6, line 55: channel 14, float device 16, ink quantity code pattern 18, transparent window 19, sensor 26, light emitter 30, rear wall 32, surface 34 of float device 16, predetermined code pattern 38.

Kawashima et al. (US 6,086,178)
See fig. 2 and Abstract.

Ikegami et al. (JP 07-237300)
See fig. 1.

Netsu (US 2020/0254770 A1)
Provided is a printer including an ink tank, a print head performing printing by using ink in the ink tank, a light source provided at the substrate and irradiating the ink tank with light from a side of the ink tank, a photoelectric conversion device provided at the substrate and detecting light incident from the ink tank in a period during which the light source emits light, and a processing unit detecting an amount of ink based on an output of the photoelectric conversion device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

July 29, 2022